Van Brunt, P. J. (dissenting):
I dissent from the conclusion of the court. Rone of the cases cited have ever held that, where a clerk has been specially designated *250by Ms principal to examine the bank book and vouchers as returned from the bank and compare the same with his check book for the purpose of ascertaining whether the balance returned by the bank is correct, and errors exist which such examination would necessarily disclose, the knowledge of the clerk is not to be imputed to his principal. In the cases cited all that was held was that the knowledge of the clerk, which he has acquired in the perpetration of the fraud, cannot be imputed to his principal.
Judgment affirmed, with costs.